Citation Nr: 0702314	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to Department of Veterans 
Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant maintains that her husband, who died in 
July 1999, had valid military service from September 1941 to 
March 1946.  Consequently, the appellant contends that she is 
eligible for VA death benefits.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision of the VA Regional Office 
in Manila, the Republic of the Philippines (RO), which denied 
the appellant's application for VA death benefits on the 
basis that her husband did not have valid military service in 
the Armed Forces of the United States.  The appellant's 
disagreement with that decision led to this appeal.  The 
Board remanded the case in December 2005, and it has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

The National Personnel Records Centre (NPRC) has certified 
that the appellant's late husband had no service as a member 
of he Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces; 
the documents submitted by the appellant show no such 
service, and there is no indication that any such evidence 
exists.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1, 
3.40, 3.41, 3.203 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, the Board finds that in the RO letters dated in 
June 2002, January 2003, and June 2003, and a January 2006 
letter from the Appeals Management Center (AMC), VA notified 
the appellant of the information and evidence needed to 
substantiate the status of her late spouse as a veteran, 
which is the threshold element of the appellant's claim.  
These letters collectively informed the appellant of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  The January 2006 letter, in particular, 
notified the appellant that she could submit either official 
documentation issued by a U.S. service department or 
verification of the claimed service and that she could 
provide additional personal data pertaining to her husband, 
such as aliases he may have used during the claimed military 
service.  This was in compliance with the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Pelea v. Nicholson, 19 Vet. App. 296 (2005), which, in 
June 2006, was dismissed by the Court because Mrs. Pelea died 
after judgment was entered but before mandate issued.  Pelea 
v. Nicholson, 20 Vet. App. 93 (2006).  

In view of the foregoing, the Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The most recent notice was given to the appellant veteran in 
January 2006 and that notice was complete prior to the AMC's 
readjudication of the claim in its September 2006 
Supplemental Statement of the Case (SSOC).  The Court has 
held recently that a SSOC that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, No. 02-1077 
slip op. at 5-6 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  

Here, the September 2006 SSOC notified the appellant of the 
decision denying her claim and was followed by an explanation 
of the basis for the decision that her husband did not have 
qualifying military service, and in the forwarding letter, 
the appellant was notified of her opportunity to respond.  As 
the SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  As a matter of law, the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
slip op. at 7, citing Mayfield II, 444 F.3d at 1333-34.  

As to VA's duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, the RO obtained a 
certification from the service department showing that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U. S. Armed Forces.  The 
evidence submitted by the appellant does not show the 
requisite service, and she has not indicated that she has 
such documentation.  

The appellant has had an opportunity to come forth with 
additional evidence or argument in support of her claim.  She 
has neither come forward with appropriate evidence, nor is 
there any reasonable possibility that such evidence exists.  
In light of these considerations, the Board finds no 
prejudice in adjudicating the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance 
including, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's 
deceased spouse's alleged period of active service and no 
other development is warranted because the law, and not the 
evidence, is dispositive in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).  It is also pertinent to note that 
the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  

Law and Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included.  38 C.F.R. § 3.40(d).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  However, where the 
appellant does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. 
§ 3.203, the VA shall request verification of service from 
the service department.  

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

Analysis

The appellant claims basic eligibility for VA benefits based 
on her late husband's service during World War II.  In 
support of her claim the appellant has submitted evidence, 
including a certificate from the Philippine Veterans Affairs 
Office, a certificate from the Armed Forces of the 
Philippines, a certificate from a provincial governor, 
affidavits prepared by the appellant's husband during his 
lifetime, and a copy of her husband's death certificate.  

The NPRC certified in April 1960, March 1991, and 
December 2002 that the appellant's late husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, none of her submissions consisted of a document from a 
United States service department and none of the additional 
evidence shows that the veteran had the requisite service.  
See 38 C.F.R. § 3.203(a).  

There is an apparent conflict between 38 C.F.R. § 3.41, which 
states that, for Philippine service, "the period of active 
service will be from the date certified by the Armed Forces" 
and 38 C.F.R. § 3.203(a), which provides that a claimant may 
show service by submitting certain documents "without 
verification from the appropriate service department".  As 
noted above, however, in addition to the NPRC's negative 
certification, the appellant was specifically informed in the 
January 2006 letter that she could submit evidence to support 
her claim without verification from the service department, 
but she submitted no additional documents.  The Board 
reiterates that the evidence the appellant had previously 
submitted fails to show that her husband had service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces, and she has not given any indication that any 
of the documents noted in 38 C.F.R. § 3.203(a) exist.  

In view of the foregoing, the Board must find that the 
appellant's late husband did not have the type of qualifying 
service that would confer upon her basic eligibility for VA 
benefits.  Accordingly, the appeal is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

The appeal for basic eligibility for VA death benefits is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


